[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 11-12360                NOVEMBER 18, 2011
                          Non-Argument Calendar               JOHN LEY
                        ________________________               CLERK


                 D.C. Docket No. 1:01-cr-00015-SPM-GRJ-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

WADE JAMES ODUM,

                                                          Defendant-Appellant.


                       ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                            (November 18, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

     Wade James Odum appeals his 60-month sentence, imposed after he pleaded
guilty to violations of his supervised release, pursuant to 18 U.S.C. § 3583(e). On

appeal, Odum argues that his sentence is substantively unreasonable in light of his

medical condition and his time served for a state sentence underlying some of the

violations. Odum acknowledges that the sentence of 60 months imprisonment was

within the guidelines range, but contends that the totality of the circumstances

required a lesser sentence.

      We review the substantive unreasonableness of a sentence imposed by the

district court for an abuse of discretion. See United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). “The review for substantive unreasonableness involves

examining the totality of the circumstances, including an inquiry into whether the

statutory factors in § 3553(a) support the sentence in question.” United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the light

of both [the] record and the factors in section 3553(a).” United States v. Talley, 431
F.3d 784, 788 (11th Cir. 2005). “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and alteration

omitted). We will vacate a sentence only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the § 3553(a)

                                           2
factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc) (quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

“Although we do not automatically presume a sentence within the guidelines range

is reasonable, we ordinarily expect a sentence within the Guidelines range to be

reasonable.” United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (quotations

and alteration omitted).

      When sentencing a defendant upon revocation of supervised release pursuant

to 18 U.S.C. § 3583(e), a district court must consider: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2)

the need for the sentence imposed to afford adequate deterrence to criminal conduct,

to protect the public from further crimes of the defendant, and to provide the

defendant with training, medical care, or correctional treatment; (3) the Sentencing

Guidelines’ range; (4) pertinent Sentencing Commission policy statements; (5) the

need to avoid unwarranted sentencing disparities among similarly situated defendants

with similar records; and (6) the need to provide restitution to victims. See 18 U.S.C.

§ 3583(e) (providing that the court must consider the sentencing factors set forth in

18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7) when sentencing a defendant

upon revocation of supervised release); 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and

                                          3
(a)(4)-(7).

      Upon review of the record and consideration of the parties’ briefs, we affirm.

Odum’s 60-month sentence was substantively reasonable. The sentence was within

the guideline range, and we accord an expectation of reasonableness to such a

sentence. United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir. 2010);

Hunt, 526 F.3d at 746. In addition, the § 3553(a) factors favored a lengthy sentence,

and the record shows that the district court clearly considered the § 3553(a) factors

when it imposed the sentence. Odum had an extensive criminal history, committed

serious offenses, and was undeterred by prior sentences. Indeed, Odum had been on

supervised release less than two months before committing the instant violations.

      AFFIRMED.




                                         4